Cas6a8e9:¢0-05 EOF MAMINBIB Docunnenta77 Filed 02/49/20 PREge bf ef 19

Y

  
  

Mel/ndoaGakatel4 ls beet 2.2 | _

Name and Prisoner/Booking Number THES i actrees
—'. FILED

  
 
  

 

 

} V_Loparn
lesion | LAS so “ —— RECEIVED __ copy E
SOS: & fue A
ai oS f iS alte MAR 1 7 2020 i
F/ortente. FA SISZ CLERK US DISTRICT couny 3

 

City, State, Zip Code

my DSTRICTOPpRizaNa
DEPUTY ,

(Failure to notify the Court of your change of address may result in dismissal of this action.)

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

DY) t Jin DaSEBridlY 4 het2re Lp

 

 

(Full Name of Plaintiff)
Plaintiff,
v. : caseno. 2: (7 C¢-9S 89 TA
(To be supplied by the Clerk)
ay _Dochin leerdall Seg | C Sua Tis, | Demanded
(Full Name of Defendant) i
CIVIL RIGHTS COMPLAINT

a) paoctea Normey sjewaak, / BY A PRISONER
—_ PLM ram yy Dawg ry
3) Dbocton, PYIMad. L4aae/,

C1 Original Complaint
(4) O Crp , ‘il First Amended Complaint

XO Second Amended Complaint
Defendant(s).

O Check if there are additional Defendants and attach page 1-A listing them.

 

 

A, JURISDICTION

1. This Court has jurisdiction over this action pursuant to:
28 U.S.C. § 1343(a); 42 U.S.C. § 1983
C1 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).

C Other: |
2. — Institution/city where violation occurred: A O- r LC. EY Cen +x ] lks SQé6éw

 

{
|

550/555

Revised 3/11/16 1 |

|

 
Cas@n2el9-cu-O5C4DMIMIMNBIB Dosumenti77 Filed 02/48/20 pRage ts of 19

B. DEFENDANTS

 

 

 

1. Name of first Defendant: tndcll ote . The first Defendant is employed
as: “Tenia l Dreeetiag |) Daocrdea! at Condit Are) ,
iti i (Institution)

(Position and Title)

2. Name of second Defendant: _J2¢ daty S 4 tat The second Defendant is employed as:

as:_ AmeDiral Dore clea ] Bocta at Lenjution “£67242
" (Position and Title) r (Institution)

 

3. Name of third Defendant: g LAALL vn L LaAAne Z. J . The third pense is employed
as: Denak<3—/ a fe A at_ C674 ALeal ~ OLDE __.

(Position and Title) (Institution)

4, Name of fourth Defendant: aw) los O/C!’ Ll g . The fourth Defendant is employed

—a

as: Deartal 771 LA at__ 2S 3 =

(Position anf Title) (Institution)

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

C. PREVIOUS LAWSUITS

1. Have you filed any other lawsuits while you were a prisoner? $d Yes LI No
rot 3
2. If yes, how many lawsuits have you filed? . Describe the previous lawsuits:

a. First prior lawsuit:
1. Parties: V.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

b. Second prior lawsuit:
1. Parties: Vv.
2. Court and case number:
3, Result: (Was the case dismissed? Was it appealed? _Is it still pending?)

 

 

c. Third prior lawsuit:
1. Parties: Vv.
2. Court and case number:
3, Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.

 
Caséa2il9-¢9-O5 CHD MIMIMINGB Dosumenti77 Filed 020/20 PRege 46 of 19

7

D. CAUSE OF ACTION

COUNT I
1. State the constitutional or other federal civil right that was violated: Db Lon c 5 1a9l_F LA geldy
sl I~ VCS LA ASL. FC 3 UN & lal oette jecbwz PPC,

1 Shes gu Lgnorehn [Ks

entify the issue ifvolved. Check only one. State additional issues in separate counts.
C1] Basic necessities C1 Mail [1 Access to the court Dt Medical care
CL] Disciplinary proceedings L] Property C] Exercise of religion L] Retaliation
ZC Excessive force by an officer [1 Threat to safety [1 Other:

 

3. Supporting Facts, State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without

 

 

 

 

 

 

citing legal authority or arguments.
Cee SHI T14 te Pred eo, Ye do, oh Bing Faw ,
eel FO “Denred Cane fin Ler
Cw YU |\—-U~Z 4x In Soa! Ghat faug A Aee fo tt ae
Act —-e X ‘ (LA... ict fe ov 2 ) her. bie Ss CAs rr
Ov abeainkt: €OA Ave Pr3D Garr) Regard pf Pot
1 pr -S} “4 A LA Bu Lirrit. ‘Dotden_ lannol,
D> 2 éa ‘S o-' Qik tA LAC C_t f Lo Dawa phat—s le
ae Ne Kien al RN era la Oy An cf

 
 
 

 

Ran DT, Cane l) WE CU |
Cicizs Sk Ape JREK)D ccfons
wt Zel4 Anr.D DA Sttewp~prt—

   
  
  

 

 

 

 

Pr Arrgtreh— LIAP TAC
4. Injury. State how you were injured by the actions or inactions of the Defendant(s).

Yon G 7) KD-TeoS )S ide Phy, hate pwambrecs dy por
» (Side tort hes SrA co ,
Ul, US, Fe

 
 

  
   

   

       
   

 

5. Administrative Remedies:
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
es

your institution? LI No
b. Did you submit a request for administrative relief on Count I? ay, LI No
c. Did you appeal your request for relief on Count I to the highest level? Yes L] No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

 
Cas6a2el9-t9-0SOADTMIMINBIB Documenti77 Filed 0200/20 PRege bf of 19

COUNT II

 

 

1, State the constitutional or other federal civil right that was violated: Ay 7 C72 LANEY) Le datas ( /
Lot lel ! Steet lngw Plet sh need. La rz
O° AN oF rin Bos prop ting 75 7é Do Dies Tleez lnvw Sle “Of ar as hes
ount ae the issue involved. Check only one. State additional issues in separate counts.
7 Basic. necessities CL Mail LJ Access to the court ‘BX Medical care
L] Disciplinary proceedings L) Property L Exercise of religion CL) Retaliation

C1) Excessive force by an officer [Threat to safety LJ Other:

 

3. Supporting Facts, State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.
Tron Oe l Zola hb Drt<en dle k LL? frre, tay P Sa i> Le
hort Béew Deete cd 2: : Pe latSLe Agx hee,
: ‘ sre

ALSCe te Le ae an

At Seay tel wa oe be Labo shwer + A_L :
act Clea 2 Peas Zz her. Te att

PrHw te S062 F-« oe 7 1, TL lens Laeey
it bade pag pene -iSS padbintfer UvensAl She geo g
( >

 

 

 
 

 

 

 

 

 

 

  

 

 

 

 

 

ru = ts 4 ALSO 1S tPF, Wee 4 ‘
ConDibier And She reve th oh RO rrFa Lint. hts F
At teers Wl, Ber. Dinscet flew ees p. {t hel Lt
LY Y “ 1 Za in $n Le f~ 2. 2 i = OLLCOIECS
LU ALE ha tS Ch tex, pans f neh f~ hhc
re oar er os : Aeon & be Cotal)
Deo Onydpe D ee < SAMs TS Der CALA oe,
4, Injury. State how oY were injured by the actions or inactions of the Defendant(s). TF
V6 bien s Zz Bis Dosa Drm do Ol Sala bal fac Cp Ku b<S5
A Spd ine, p Vit, V3, CTs Ld 22 yb Love ws

5. Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? es CINo
b. Did you submit a request for administrative relief on Count II? Yes L] No
c, Did you appeal your request for relief on Count II to the highest level? Yes L] No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

 
Cas@a2cl9-¢9-66040-MIUIMINBIB Documenti77 Filed O2H020 PRage 48of 19

COUNT II
1. State the constitutional or other federal civil right that was violated: De Lend: wit pty Lutein,
CA hel ¢ aot frie fern 24 nEawso— J (Mp6 fet 024

WALA lind won 9 SIE ped” bénSabWs Cut Bas Fey
2. Count III. Identify the4ssue involved. Check only one. State additional issues in separate counts.

C1 Basic necessities L] Mail L] Access to the court 2 Medical care
L] Disciplinary proceedings L] Property C1) Exercise of religion L] Retaliation
DC Excessive force by an officer [1 Threat to safety [LJ Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.

Reet Aen! D/4GO Pen hag off: [rns .

 

 

 

 

 

Da eur, Laaa-/), & , oh
far \ser tA I\LLG a2 fata a ee ae 2 4A _ gt oJ Vir _27 «4 /
Ce a Ca fo g ra
‘ L115 : oH, wm Z /
opt L“ OC St pe CV L 7 Ga
FPO) 19.. Crh : = ZZ (VP Lowe.
7 TAD +22 l (a1 A Te Eo ae

 

Wee S$ 28 Mar Lerbdgg ptf LE LZ LOE £2 [26.2 Cn) con)
Zz eh A WWE L@laflp fexfl ALA

 

 

4. Injury. State how you were injured oy the actio igo inactions of the Defendant(s).

QD 2 DZ) S¢de A At Gane f Ble bn

 

ale

COZ PN av —Vi ED, y A aot - MV < Lis LL E\047 LZ 7
. ose a" he Ao hal 7, 7
me
5. Administrative Remedies,
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? Wves OINo
b. Did you submit a request for administrative relief on Count IIT? es LI No
c. Did you appeal your request for relief on Count III to the highest level? es L) No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.

 
Caséaael9:¢0-06OEMVOTLHMINBIB Docunnesti77 Filed 02/10/20 PREegs 9 of 19

E. REQUEST FOR RELIEF

State the relief you are seeking:
Diam LO- P Quy 4S lla

Jury tba! Dertznd, J
Cb ainss dein 177 eb intoft § /Opatlhon

 

 

gi age WH Lt frase [le a)
4—“Les-

ltt Car leppre_| Voottztt 64H¢ nt, ha
VE , | het Dltrrs JUADPE#L (ro fe,

I declare under penalty of perjury that the foregoing is true and correct. Aa ee,
_ Executed on a / a+ / Po we &

DATE SIGNA TURE OF PLA TIFF

   
 

 

Pb |r an O72 Brie (la bakorl

(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

— <= C—
(Signature of attomey gf any)

36S, Bade Due Biopenee Ot BTFR

(Attorney’s address & telephone number)

 

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.

 
